Citation Nr: 0929840	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  99-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for posttraumatic stress disorder (PTSD) from 
March 4, 1998 to September 23, 1998.

2.  Entitlement to an initial disability evaluation in excess 
of 50 percent for PTSD from September 24, 1998 to February 
16, 2005.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to 
January 1969, including combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Newark, New Jersey regional office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned an initial 10 percent disability rating, 
effective March 4, 1998.

The Veteran testified at a RO hearing in June 1999.  A copy 
of that transcript has been associated with the claims 
folder.

A December 1999 rating decision increased the initial rating 
for PTSD to 30 percent, effective September 24, 1998.  

The Board remanded this matter for additional development and 
adjudication in its August 2004 and June 2005 decisions.

In an October 2006 decision the Board granted a 100 percent 
rating for PTSD effective in May 2005, and a 50 percent 
rating for the period from September 24, 1998 to February 16, 
2005.  A temporary total rating was in effect from February 
16 to April 30, 2005.

The Veteran appealed the Board's October 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a memorandum decision issued in November 2008, the Court 
vacated the Board's January 2006 decision and remanded the 
matter to the Board for actions consistent with its decision.  


FINDING OF FACT

Throughout the course of this appeal, the Veteran's PTSD was 
manifested by impairments in family relations, mood, and 
social functioning, without gross impairments in occupational 
functioning, thought processes, communications or reality 
testing.


CONCLUSION OF LAW

The criteria for a 70 percent schedular rating, but not 
higher, for PTSD have been met from March 4, 1998 to February 
16, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

Where a claim has been substantiated after the enactment of 
the VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of such prejudice in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, Vet 
Center treatment records and VA treatment records have been 
obtained.  The Veteran has been afforded several VA 
psychiatric examination and sufficient medical opinions have 
been obtained.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with consideration of the 
Veteran's claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's  service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.   

In instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

PTSD is evaluated under VA's General Rating Formula for 
Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under this 
formula, a 10 percent rating is warranted for PTSD where the 
disorder is manifested by occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The extent of social impairment will also be considered, but 
an evaluation will not be assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The symptoms listed in the criteria for a 50 percent 
evaluation are not intended to serve as an exhaustive list, 
but as examples of the type of symptomatology that would 
warrant that evaluation, but without those factors, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
and social impairment equivalent to that which would be 
caused by those listed in the rating criteria the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
442-3.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).
  
A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  DSM-IV; 
38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

Factual Background

In a 1998 Vet Center treatment note, the Veteran reported 
that he had been married to his wife for 30 years and that 
his wife had an affair with a younger man.  The clinician 
noted that the Veteran was upset by this event but "not as 
upset as would be expected."  He was described as having 
been a "workaholic" for the past 30 years, but was now 
"slowing down" by delegating responsibility and trying to 
have a "quality of life" with his family.  He reported 
feeling depressed, stressed out, experiencing increased 
frequency thoughts of his regarding his Vietnam service, 
socially isolating himself, avoiding crowds and that he 
experienced difficulty concentrating.  The clinician 
described the Veteran as very "neet[sic]," well-groomed and 
alert.

A January 1998 Vet Center treatment note indicates that the 
Veteran was "over-worked" and well educated.  His 
appearance was described as "neet[sic]" and well groomed, 
and his mental status was alert.  An assessment of rule-out 
"sub PTSD/ stressed out depressed" was made by the 
clinician and an in-take GAF score of 43 was assigned.  A 
treatment plan including individual sessions and an in-
patient session was recommended.

The Veteran reported that he sometimes experienced memories 
of Vietnam while working in a February 1998 Vet Center 
treatment note.  The session focused on relaxation strategies 
when "problems" come into play.  The Veteran reported that 
he was "getting along so[sic] what better" with his wife 
but reported that he did not "trust her (man) at times."  
The clinician reported that he presented as well groomed and 
alert.

An improved martial relationship was reported in a March 1998 
Vet Center treatment note, and the clinician noted that the 
Veteran "looked happy and smiled" as he talked about his 
wife.  He reported that he continued "slowing down" and now 
had more quality time for himself.  Continued sleep 
difficulties and nightmares were reported.  The clinician 
continued to describe the Veteran as alert and his appearance 
as "neet[sic] and well-groomed."

In an April 1998 Vet Center treatment note, the Veteran 
discussed his feelings of paranoia in relation to his wife 
associating with the other man.  Continued sleep 
difficulties, flashbacks and feeling "jumpy" were reported.  
He stated that he was "very active" in a veterans' 
organization.  The clinician continued to describe the 
Veteran as well-groomed and alert.

In a June 1998 Vet Center treatment note, the Veteran 
reported increased stress due to his son's alcohol and 
substance abuse and that this stress was negatively impacting 
his PTSD symptoms.  He also reported that his daughter was 
getting married and that his wife was experiencing a medical 
problem.  Continued sleep difficulties and depression were 
reported.  The clinician described him as well-groomed and 
alert.

A VA psychiatric examination was conducted in July 1998.  The 
examiner noted that there were no medical records available 
and that the Veteran reported receiving private psychiatric 
treatment for a "depressive episode" caused by "marital 
problems" in 1996.  The Veteran reported that he was working 
as a project manager for a sheet metal company and that he 
had been working with that company since 1970.  He reported 
an "excellent work record" and that he related well to co-
workers and supervisors but that he resists forming close 
social relationships.  He stated that he felt "tension" to 
achieve on the job and frequently took courses at night to 
help with advancement.  Marital conflicts and distance from 
his family reportedly resulted from this "excessive time on 
the job" and that the only "social things" he participated 
in are with other veterans.  He reported sleep disturbances, 
an exaggerated startle response, intrusive memories, 
discomfort in crowds and irritability.  Flashbacks and 
suicidal or homicidal ideations were denied.

This July 1998 VA examiner noted that the Veteran was alert, 
oriented, with a "conventional appearance" and no unusual 
mannerisms or behavior.  He was described as "friendly and 
cooperative" and that he related appropriately with the 
examiner but seemed "apprehensive and tense" when 
reflecting on his Vietnam experience.  Speech and 
communication were described as "normal."  Memory, 
concentration, insight and judgment were intact.  Following 
this examination, a diagnosis of PTSD was made and a GAF 
score of 80 was assigned.  

A September 24, 1998 VA psychiatric treatment note reflects 
the Veteran's complaints of anger, sleep difficulties, 
difficulties while in crowds, crying spells, and invasive 
thoughts.  The psychiatrist noted no thought process 
impairment or psychosis, with good insight and judgment.  He 
was noted to be alert and oriented.  Following this 
examination, the psychiatrist confirmed the PTSD diagnosis 
and assigned a GAF score of 71.

Suicidal or homicidal ideation was denied during VA 
outpatient treatment in February 1999.  The Veteran reported 
that he had been taking his prescribed medication with some 
results and that he still has some vivid memories of Vietnam.  
He was noted to be fully oriented.

In June 1999, the Vet Center clinician indicated that the 
Veteran had been suffering from depression, stress, anger and 
flashbacks over the past thirty years.  He also had a 
diminished interest in his family, his spouse and his co-
workers, and socially isolates himself.  The clinician 
indicated that he has had a hard time adjusting to his 
"everyday life" due to his past military traumas and that 
he was very motivated for treatment.  A diagnosis of chronic 
PTSD was noted but no GAF score was assigned.

The Veteran testified at a July 1999 RO hearing that he was 
"actually suicidal" three or four years ago due to marital 
problems.  He testified that he had been seeing a private 
psychologist for treatment during that time.  He reported 
that his current VA psychiatrist very recently recommended a 
change to his medication.  Marital difficulties, which he 
partially attributed to his disinterest in social events with 
non-veterans, depression and his being a workaholic, were 
reported.  For the past nine years he had been employed in a 
supervisory position at a sheet metal company, which he 
described as a "somewhat demanding" position due to his 
"perfectionism".  He has two adult children and reported 
that he "never had too much of a relationship" with his 
son, and that he has not spoken to his sister or father in 
"10 or 15 years".  Daily intrusive thoughts about Vietnam, 
continued sleep difficulties, avoidance of large crowds, 
occasional flashbacks and avoidance of social activities 
outside of the veterans' organization he founded and was a 
past president of were reported.

In an April 2000 VA psychiatric treatment note, the Veteran 
reported continued intrusive thoughts as well as some mild 
irritability and recurrent nightmares.  The Veteran stated 
that the prescribed medications had been helpful in assisting 
in his sleep but requested a medication change due to feeling 
"hungover" in the morning.  The psychiatrist noted that the 
Veteran had good reality testing, intact insight and 
judgment, and was fully oriented with no gross thought 
disorder.  Suicidal and homicidal ideations were denied.

The Veteran reported that his medication had been helpful in 
inducing sleep in his October 2000 VA psychiatric treatment 
note.  Continued recurrent nightmares, some intrusive 
thoughts, mild irritability and raising thoughts prior to bed 
were reported.  Suicidal and homicidal ideations were denied, 
and he was noted to have intact reality testing with good 
insight and judgment.

In a December 2000 Vet Center treatment note, the Veteran 
reported additional stress due to the construction of a new 
football field near his home that caused light to shine on 
his home nightly.  He reported some on-going conflict with is 
wife due to communication problems.  The clinician noted the 
Veteran to be well-groomed and oriented.

In a March 2001 VA psychiatric treatment note, the Veteran 
reported racing thoughts prior to sleep, continued recurrent 
nightmares, some intrusive thoughts, and mild irritability.  
The psychiatrist noted that the Veteran had good reality 
testing, intact insight and judgment, was fully oriented with 
no gross thought disorder.  Suicidal and homicidal ideations 
were denied.

A second VA psychiatric examination was conducted in April 
2001.  The Veteran continued to report racing thoughts, sleep 
difficulties, nightmares and social isolation.  He reported 
continued employment as a supervisor at a metal sheet 
company.  

Marriage difficulties and "very occasional" contact with 
his children were reported.  However, he reported going out 
to restaurants with his wife once a week.  He denied having 
any close friendships outside of two veteran friends and 
involvement in any community activities.  Hallucinations, a 
history of assaultive behaviors, and suicidal or homicidal 
ideations were denied.  His insight, judgment and impulse 
control were fair.  His thought processes, thought content 
and speech were normal.  Following this examination, a 
diagnosis of PTSD was confirmed and a GAF score of 60 was 
assigned, as he was employed but isolative.  

Reports of on-going conflict with the Veteran's wife over 
trust and communications issues were noted in a May 2001 Vet 
Center treatment note.  He reported increased thoughts of his 
Vietnam service which he attributed to the upcoming Memorial 
Day holiday.  He continued to be described as well-groomed 
and oriented.

The Veteran reported feeling overwhelmed due to the World 
Trade Center bombings during Vet Center treatment in October 
2002, and that he continued to dream of flying in combat.  
Continued sleep difficulties were reported.  He continued to 
be described as well-groomed and oriented.

Continued recurrent nightmares, some intrusive thoughts and 
mild irritability were reported in an April 2002 VA 
psychiatric treatment note.  He reported that these symptoms, 
specifically his nightmares and intrusive thoughts, had 
increased in intensity due to the Iraqi conflict.  Suicidal 
and homicidal ideations were denied, and the psychiatrist 
noted that the Veteran had intact reality testing with good 
insight and judgment.

In a May 2002 treatment note, the Vet Center clinician 
reported that the Veteran "did not look well," but he 
indicated that he had been more sleep and that he had slowed 
down. He reported that his relationship with his spouse was 
going fine, that he was not currently on his medication and 
that he thought "very little" of Vietnam.  He continued to 
experience flashbacks but felt more in control of his life.  
He continued to be described as well-groomed and oriented.

A July 2002 Vet Center treatment record shows that the 
Veteran reported traveling to Nevada for a veterans' reunion.  
He stated that he was not having any "major problems" with 
his wife and that he continued to work full-time.

A September 2002 Vet Center supervision note indicates that 
the Veteran's symptoms "are becoming more and more 
positive" as he is not as easily agitated as in past 
sessions, his personal appearance and hygiene had improved 
and he was not withdrawing.  He was still having difficulties 
with his short-term memory but his long-term memory was noted 
to be "sharper."  He was occasionally depressed but this 
symptom was under control with coping skills.  The clinician 
noted that his problems were currently "under control" and 
he was experiencing good social skills.

In a March 2003 Vet Center treatment note, the Veteran was 
noted to have reported that he had injured his leg in a 
"major accident" and that he felt increasingly agitated 
over the fighting in Iraq.  He reported that his depression 
worsened after seeing a downed helicopter from his former 
unit on the news.  The clinician described various coping 
strategies for the Veteran to employ to alleviate these 
symptoms, and he noted that by the end of the session the 
Veteran "had regrouped and again was copying well" with his 
PTSD symptoms.  However, the clinician was concerned that the 
Veteran would regress despite the progression made over the 
past two years.

An August 2003 Vet Center treatment note indicates that the 
Veteran reported being worried over upcoming hip surgery and 
that he was having difficulty with recurring dreams of his 
time in Vietnam.  He was still working full-time but 
indicated that he was thinking of retirement.  Hypervigilance 
as well as anger and frustration when confronted by authority 
figures were reported.  His concentration was noted to be 
good with no memory problems.  The clinician noted that he 
was well-groomed and oriented.

Major difficulties during the holidays, including becoming 
moody and mellow with family members, and major difficulties 
with the Iraq War were reported in a December 2003 Vet Center 
treatment note.  Despite reporting continued difficulties at 
work, particularly with taking orders from younger 
"authority figures," he reported working "a lot" of 
overtime.  The clinician noted that the Veteran was a 
workaholic to keep his mind off his Vietnam experiences.

An early 2004 Vet Center treatment note reflects the 
Veteran's agitation over the Iraq War, and his reports of 
panic attacks when he sees helicopters.  He reported working 
overtime, that he was under a lot of stress, and that he was 
having major difficulties with isolation, depression, anger, 
anxiety, sleep disturbances and flashbacks.  No problems with 
concentration or communication were noted.  The clinician 
indicated that the Veteran "was holding his own" and that 
he was not as frustrated or depressed as he was in past 
sessions.

Major difficulties with anger and anxiety outbreaks were 
reported in a July 2004 Vet Center treatment record.  He 
reported that his home situation had improved, that he had 
been going to his veteran organization meetings and 
participates in helping other veterans from his unit.  
Continued intrusive memories were reported.  He also reported 
recovering from hip surgery.

A third VA psychiatric examination was conducted in October 
2004.  The Veteran reported experiencing nightmares, 
flashbacks, hypervigilance, and an exaggerated startle 
response.  He reported continued employment as a sheet metal 
worker, a "somewhat strained" relationship with his family 
and that he keeps in touch with a few veteran friends.  

The examiner noted that the Veteran's speech was normal, his 
affect was blunted, and his thought process and content were 
normal.  Suicidal and homicidal ideations were denied.  He 
was fully oriented with fair insight, judgment and impulse 
control.  He reported that he spends his free time watching 
television, exercising, or "being with his veteran 
friends."  Following this examiner and a review of the 
Veteran's claims file, the psychiatrist confirmed the PTSD 
diagnosis and assigned a GAF score of 50 due to his 
"moderate symptoms" and that he was "somewhat isolative."

In a February 16, 2005 VA psychiatric treatment note, the 
Veteran reported that he lost his job three weeks ago and 
that he did not have a history of problems at work. He 
reported depression, intrusive thoughts, flashbacks, 
nightmares, anger, isolation, hypervigilance and an 
exaggerated startle response.  Audio and visual 
hallucinations, as well as a history of suicidal behavior 
were denied.

A May 2005 VA psychiatric treatment note indicates that the 
Veteran had lost his job due to downsizing.

Analysis

The Veteran argues that he is entitled to a 70 percent 
disability rating for the appeal period due to his inability 
to establish and maintain effective relationships, difficulty 
in adapting to stressful circumstances, and the fact that his 
overall symptoms interfered with his routine activities.  He 
also argues that his "workaholic" nature was a method he 
used to cope with his PTSD symptoms, and represents an 
occupational impairment entitling him to a higher disability 
rating.

The Court's November 2008 memorandum decision indicated that 
the Board failed to provide adequate reasons and bases in its 
October 2006 decision to support its denial of an initial 
PTSD disability rating in excess of 10 percent for the period 
from March 4, 1998 to September 23, 1998, or its denial of an 
initial PTSD disability rating in excess of 50 percent for 
the period from September 24, 1998 to February 16, 2005.  

The Court found that the Board had relied on an inadequate 
July 1998 VA medical examination to reject a July 1998 GAF 
score of 43 and accept a GAF score of 80 as assigned by the 
VA examiner.  This July 1998 VA medical examination was found 
to be inadequate on its face as the Veteran's treatment 
records were unavailable, and the Board was found to have 
erred in relying in part on this examination to explain its 
disability rating for this period.

In addition, the Court's November 2008 memorandum decision 
indicated that the standard the Board applied in denying a 70 
percent PTSD disability evaluation for the second relevant 
time period was "faulty."  The Board's holding that the 
Veteran was required to show deficiencies in most of the 
areas needed for a 70 percent evaluation was be "illogical" 
as the PTSD diagnostic code is a "general rating code 
applicable to all forms of mental conditions" and contains 
"some symptoms which are not applicable to PTSD."  This 
memorandum decision did not address the Court's previous 
holding in Bowling v. Principi, which found that the criteria 
for a 70 percent rating in a claim for increased rating for 
PTSD were met if there were deficiencies in most of the areas 
of work, school, family relations, judgment, thinking, and 
mood.  Bowling v. Principi, 15 Vet. App. 1, 11- 14 (2001).

In its memorandum decision, the Court held that the Board 
must evaluate those symptoms that most closely pertain to 
PTSD, both in the rating code and in DSM-IV, and assess the 
rating on that basis.  Memorandum decision at p. 4, citing 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); cf. 
Sellers v. Principi, 372 F.3d 1318, 1324-6 (Fed. Cir. 2004) 
(rejecting the argument that the Board erred in its 
interpretation of section 4.130 because it failed to consider 
any of the symptoms of PTSD identified in the DSM-IV and 
interpreting Mauerhan as saying that while the Board is not 
restricted to considering only those symptoms listed in the 
general rating formula and may consider those identified in 
the DSM-IV, the criteria listed in the general rating formula 
are the rating criteria adopted by the Secretary in rating 
PTSD claims). 

Generally, once a matter has been decided by an appellate 
court, the lower tribunal "is without power to do anything 
which is contrary to either the letter or spirit of the 
mandate construed in light of the opinion of the court 
deciding the case."  Browder v. Brown, 5 Vet App. 268, 270 
(1993) (quoting City of Cleveland v. Federal Power 
Commission, 182 U.S. App. D.C. 346, 561 F. 2d 344, 346 (D.C. 
Cir. 1977))); see generally Hudson v. Principi, 260 F.3d 1357 
(Fed. Cir. 2001).  The Board is therefore bound by the 
findings of the Court's November 2008 memorandum decision 
despite any inconsistencies that decision may have with the 
Court's prior precedent.

As such, the Board finds that the criteria for a 70 percent 
disability have been met throughout the course of this 
appeal.  The Veteran has consistently reported social 
isolation, depressed mood, hypervigilance, some flashbacks, 
intrusive memories and sleep disturbances.  Panic attacks 
were reported beginning in early 2004.  Hallucinations, 
obsessive rituals and suicidal or homicidal ideations were 
denied.  The evidence is negative for impaired impulse 
control, illogical speech, and neglect of personal hygiene.  
His judgment and thinking were consistently reported as being 
intact.  His assigned GAF scores have ranged from 43 to 71, 
suggesting mild to serious impairment.  See DSM IV.

The Veteran's symptoms have approximated the criteria for a 
70 percent evaluation throughout the course of this appeal.  
The Veteran's assigned GAF scores suggest serious impairment 
and the clinical and examination evidence documents that 
level of disability.  A higher evaluation requires total 
social and occupational impairment. The record shows that the 
Veteran lost his job as a supervisor in a sheet metal plant 
in May 2005 due to downsizing, and that prior to that time 
reported being successful at work as well as working 
overtime.  He has reported a long-standing marriage and that 
he was friends with two fellow veterans.  He also reported at 
his July 1999 RO hearing that he had founded and was the past 
president of a veterans' organization.  Hence, the evidence 
is against a finding of total social and occupational 
impairment.

The Veteran's argument that, in essence, being a 
"workaholic" represented an occupational impairment is 
without merit.  Although occupational impairment is not 
specifically defined in the regulations, the text of the 
rating criteria describes these impairments, at various 
times, as "reduced reliability and productivity," 
"occasional decrease in work efficiency," and 
"intermittent periods of inability to perform occupational 
tasks."  Further, impairment is defined as "to damage or to 
make worse by."  See Merriam-Webster Dictionary, 11th 
edition, 2003 at p. 622.  The Veteran has not argued, nor 
does the evidentiary record suggest, that his earning 
capacity was in any way damaged or reduced during this time 
period.  In fact, the evidentiary record suggests that his 
earning capacity increased as he reported working overtime 
during the appeal period.

The criteria for the assignment of a 70 percent rating have 
been met for the entire appeal period, and there are no 
distinct time periods where the Veteran's symptoms warrant 
different findings.  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

A 100 percent rating is provided under the rating schedule 
when there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Veteran remained employed throughout the period at issue 
in this appeal and maintained a relationship with his wife.  
Hence, it cannot be found that PTSD was manifested by 
symptoms approximating total occupational and social 
impairment.  He has not reported, nor does the evidence show 
that he had any of the symptoms described in the criteria for 
a 100 percent rating.  The evidence is against a finding that 
he has met the criteria for a 100 percent rating for PTSD at 
any time during the appeal period.



Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability is manifested by impairments in mood 
and social functioning, as well as some impairment in family 
relations.  The rating criteria contemplate these 
impairments.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to an initial PTSD disability rating of 70 
percent for PTSD for the period from March 4, 1998 to 
February 16, 2005 is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


